                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 LORI ALTERIO,
       Plaintiff,

        v.                                             No. 3:18-cv-374 (VAB)

 ALMOST FAMILY, INC.,
     Defendant.


                       RULING AND ORDER ON MOTION TO DISMISS

       After the dismissal of her original Complaint, Lori Alterio (“Plaintiff”) has filed an

Amended Complaint against her former employer, Almost Family, Inc. (“Defendant” or “Almost

Family”), Am. Compl., ECF No. 38 (Mar. 25, 2019), and alleged that her termination violated

her rights under the First Amendment as well as the implied covenant of good faith and fair

dealing. Id. ¶¶ 125-249.

       Almost Family has moved to dismiss this lawsuit again. Mot. to Dismiss, ECF No. 39

(Apr. 8, 2019).

       For the reasons set forth below, the Defendant’s motion to dismiss is GRANTED with

prejudice.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       A.         Factual Allegations

       For more than twenty years, Ms. Alterio allegedly worked for Almost Family, “a provider

of home health nursing, rehabilitation and personal care services.” Am. Compl. ¶¶ 11, 16. During

her employment, Ms. Alterio held “positions of increasing responsibility[.]” Id. ¶ 12. In October

of 2016, Ms. Alterio allegedly agreed to serve as the Director of Professional Services for

Almost Family’s Trumbull, Connecticut Willcare Agency. Id. ¶ 14. Almost Family allegedly

                                                 1
assured Ms. Alterio “that it would provide her with the necessary training and support to perform

her duties[] and responsibilities.” Id. ¶ 15. In this position, Ms. Alterio allegedly was responsible

for Almost Family’s compliance with federal and state laws and regulations. Id. ¶ 25.

       “The year following [her] employment as the Director of Professional Services,” Ms.

Alterio and Kelly O’Brien, allegedly Medical Record Specialist for Almost Family, allegedly

initiated an audit of personnel records. Id. ¶ 27. Ms. Alterio allegedly discovered that staff at

Almost Family’s Watermark Assisted Living Facility and Sunrise of Stamford facility were not

complying with federal and state requirements “regarding proper documentation being placed in

patients[]’ and employees’ files” or regarding transitioning those files to electronic format. Id. ¶

28. Ms. Alterio allegedly attempted to obtain the documents necessary to come into compliance

with federal and state law from Lindsey Deleo, Almost Family’s Rehab Manager for

Connecticut. Id. ¶ 31. Ms. Alterio and Ms. O’Brien allegedly had to return the documents to Ms.

Deleo to be re-submitted a second time because they were not completed correctly. Id. ¶ 32.

       Ms. Alterio allegedly discussed her concerns about Ms. Deleo’s alleged non-compliance

to Brent Piepenbring, Almost Family’s Executive Director for Connecticut, and Sippy Olarsch,

Almost Family’s Northeast Regional Rehab Director. Id. ¶ 33.

       In June 2017, a Home Health Aide Supervisor for Almost Family allegedly resigned,

leaving vacant a position that Ms. Alterio allegedly believed had to be filled in order for Almost

Family to comply with state law. Id. ¶¶ 35-37. Ms. Alterio allegedly informed Almost Family’s

previous Executive Director, Nicole Lavin, and later Northeast Regional Clinical President,

Sheryl Rossingnol, that the company needed to appoint a new Home Health Aide Supervisor to

comply with Connecticut state requirements. Id. ¶¶ 38-39. Ms. Rossingnol allegedly told Ms.

Alterio that a registered nurse from another branch had been designated as the new Home Health



                                                  2
Supervisor for Connecticut. Id. ¶ 40. Ms. Alterio allegedly considered these actions insufficient

to bring Almost Family into compliance with state law because Almost Family’s “Trumbull, CT

Willcare Agency [allegedly] held its own provider number which separated it from the

[D]efendant’s other offices.” Id. ¶ 41. Ms. Rossignol allegedly told Ms. Alterio to address the

issue with Mr. Piepenbring. Id. ¶ 42.

       Ms. Alterio allegedly sent an e-mail to Mr. Piepenbring about her concerns, but he

allegedly never responded. Id. ¶ 43. She allegedly expressed her concerns again with Mr.

Piepenbring in July and September of 2017, but allegedly no one ever addressed this issue while

she worked with Almost Family. Id. ¶¶ 44-45.

       In October of 2017, Ms. Alterio also allegedly raised concerns about Raymond Baldwin,

an Almost Family account executive, to Mr. Piepenbring. Id. ¶ 49. Mr. Baldwin allegedly

“would overstep the legal boundaries of his position and participate in the clinical decision-

making process, in violation of the regulations of the State of Connecticut.” Id. ¶ 46. Mr.

Baldwin also allegedly “would directly consult with medical professionals concerning their

patients’ plan of care,” “instruct . . . clinical staff regarding the performance of their professional

duties,” and otherwise engage with patients, ignoring federal and state regulations, in order to

generate business for Almost Family. Id. ¶ 47-61.

       Ms. Alterio allegedly shared her “various complaints” about Mr. Baldwin’s alleged

misconduct with Mr. Piepenbring, id. ¶ 49, including an incident where Mr. Baldwin had

allegedly deceived a patient and the patient’s family about what type of therapy would be

covered under Medicare “solely to obtain their agreement to have [Almost Family] provide the

patient with home care services,” id. ¶¶ 59-61.




                                                   3
       On November 3, 2017, Almost Family allegedly ended Ms. Alterio’s employment. Id. ¶

11. In her view, Ms. Alterio lost her job

               on account [of her] legitimate and honest efforts to assure compliance
               by the [D]efendant[] and its personnel with federal[] and state law[] as
               well as federal[] and state administrative regulations mandating that the
               [D]efendant maintain proper medical records, appoint proper
               supervisory personnel, keep a separation between clinical[] and non-
               clinical staff in communicating with a patient’s physician when
               developing a patient’s healthcare plan, and adhere to the provisions of
               the Connecticut Patient Bill of Rights.

Id. ¶ 142.

       B.      Procedural History

       On January 30, 2018, Ms. Alterio filed a complaint in Connecticut Superior Court,

Judicial District of Fairfield, against Almost Family, alleging a termination in violation of the

public policy of the state of Connecticut and the covenant of good faith and fair dealing. Compl.,

ECF No. 1-1 (Jan. 30, 2018).

       On March 2, 2018, Almost Family removed the case on diversity grounds under 28

U.S.C. §§ 1441 and 1446, alleging that Almost Family is incorporated in Delaware with a

principal place of business in Kentucky, and that the amount in controversy exceeds $75,000.

Notice of Removal from State Court ¶¶ 6-14, ECF No. 1 (Mar. 2, 2018).

       On March 9, 2018, Almost Family moved to dismiss the case. Mot. to Dismiss, ECF No.

10 (Mar. 9, 2018).

        On March 6, 2019, the Court granted Almost Family’s motion to dismiss without

prejudice to Ms. Alterio filing an Amended Complaint. Order Granting Mot. to Dismiss and

Leave to File Am. Compl., ECF No. 37 (Mar. 6, 2019) (“Order on First Mot. to Dismiss”).




                                                  4
       On March 25, 2019, Ms. Alterio filed an Amended Complaint, claiming that Almost

Family unlawfully discharged her in violation of her rights under the First Amendment and in

breach of an implied covenant of good faith and fair dealing. Am. Compl. ¶¶ 125-248.

       On April 8, 2019, Almost Family moved to dismiss Ms. Alterio’s amended complaint.

Mot. to Dismiss.

       On April 22, 2019, Ms. Alterio filed a memorandum in opposition to the motion to

dismiss. Pl.’s Mem. Opp., ECF No. 40 (Apr. 22, 2019).

       On May 6, 2019, Almost Family filed a reply to Ms. Alterio’s opposition. Def.’s Reply,

ECF No. 41 (May 6, 2019).

       On November 21, 2019, the Court held a hearing on the motion to dismiss. Minute Entry,

ECF No. 49 (Nov. 21, 2019).

       Following the hearing, the Court granted the Defendant until November 27, 2019, “to

respond to the case raised by Plaintiff’s counsel during oral argument: Dighello v. Thurston

Foods, Inc., 307 F. Supp. 3d 5 (D. Conn. 2018).”

       On November 26, 2019, Almost Family submitted a supplemental memorandum

responding to the case raised by Plaintiff’s counsel. Suppl. Mem. in Supp. of Mot. to Dismiss,

ECF No. 50 (Nov. 26, 2019) (“Def.’s Suppl. Mem.”).

II.    STANDARD OF REVIEW

       A complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Any claim that fails “to state a claim upon

which relief can be granted” will be dismissed. Fed. R. Civ. P. 12(b)(6). In reviewing a

complaint under Rule 12(b)(6), a court applies a “plausibility standard” guided by “two working

principles.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                                                   5
        First, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id.; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations . . . a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” (internal citations omitted)). Second, “only a

complaint that states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at

679. Thus, the complaint must contain “factual amplification . . . to render a claim plausible.”

Arista Records LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (quoting Turkmen v. Ashcroft,

589 F.3d 542, 546 (2d Cir. 2009)).

        When reviewing a complaint under Federal Rule of Civil Procedure 12(b)(6), the court

takes all factual allegations in the complaint as true. Iqbal, 556 U.S. at 678. The court also views

the allegations in the light most favorable to the plaintiff and draws all inferences in the

plaintiff’s favor. Cohen v. S.A.C. Trading Corp., 711 F.3d 353, 359 (2d Cir. 2013); see also York

v. Ass’n of the Bar of the City of N.Y., 286 F.3d 122, 125 (2d Cir. 2002) (“On a motion to dismiss

for failure to state a claim, we construe the complaint in the light most favorable to the plaintiff,

accepting the complaint’s allegations as true.”)).

        A court considering a motion to dismiss under Rule 12(b)(6) generally limits its review

“to the facts as asserted within the four corners of the complaint, the documents attached to the

complaint as exhibits, and any documents incorporated in the complaint by reference.” McCarthy

v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007). A court may also consider

“matters of which judicial notice may be taken” and “documents either in plaintiffs’ possession

or of which plaintiffs had knowledge and relied on in bringing suit.” Brass v. Am. Film Techs.,



                                                   6
Inc., 987 F.2d 142, 150 (2d Cir. 1993); Patrowicz v. Transamerica HomeFirst, Inc., 359 F. Supp.

2d 140, 144 (D. Conn. 2005).

III.      DISCUSSION

       A. The Public Policy Violation Claim1

          1. Violation of a Public Policy

          “As a general matter, employment relationships in Connecticut are ‘at-will’ absent a

contract to the contrary.” Van Kruiningen v. Plan B, LLC, 485 F. Supp. 2d 92, 95 (D. Conn.

2007) (citing Thibodeau v. Design Grp. One Architects, LLC, 260 Conn. 691, 697–98 (2002)).

Connecticut only recognizes a common law exception to at-will employment “if the former

employee can prove a demonstrably improper reason for dismissal, a reason whose impropriety

is derived from some important violation of public policy.” Lopez v. Burris Logistics Co., 952 F.

Supp. 2d 396, 404 (D. Conn. 2013) (quoting Burnham v. Karl and Gelb, P.C., 252 Conn. 153,

159–60 (2000)).

          In general, under Connecticut law, in order to state a claim for common law
          wrongful discharge in violation of public policy, a plaintiff must: (1) plead
          that the alleged conduct by the employer contravenes public policy and (2)
          demonstrate that the plaintiff is otherwise without remedy and that
          permitting the discharge to go unredressed would leave a valuable social
          policy to go unvindicated.



1
  Ms. Alterio describes her first cause of action as “Violation of the Plaintiff’s First Amendment Rights
Guaranteeing Him Free Speech,” Am. Compl. at 12, but the content of this cause of action does not discuss speech
or the First Amendment at all. Instead, as Almost Family points out, Ms. Alterio appears to be largely re-stating a
claim which the Court dismissed from her original complaint—that Almost Family discharged her in violation of
public policy. Order on First Mot. to Dismiss at 8 (dismissing Ms. Alterio’s public policy claim because she “ha[d]
not articulated a logical reason to depart from Connecticut’s at-will employment doctrine”). Indeed, Ms. Alterio
herself argues in her response to the motion to dismiss that she is not making a First Amendment claim at all, but
rather that she “mistakenly labeled her first cause of action in her amended complaint.” Pl.’s Mem. at 1. Ms. Alterio
claims this was “an error in copying and pasting form another, unrelated complaint, not for its substance but for its
format styling.” Id. She urges the Court to read her Amended Complaint as “plead[ing], with particularity, the
essential elements of a cause of action based on the legal theory of wrongful termination in violation of public
policy.” Id. Almost Family argues that Ms. Alterio’s first cause of action should be dismissed whether it is read as a
First Amendment claim or a public policy claim. Def.’s Mem. at 6-11. As discussed infra, the Court agrees.


                                                          7
Burnham, 252 Conn. at 159–60 (internal citation omitted).

       The public policy exception to at-will employment is narrow. When a court evaluates

claims of wrongful discharge in violation of public policy, it “look[s] to see whether the plaintiff

has alleged that his discharge violated any explicit statutory or constitutional provision . . . or

whether he alleged that his dismissal contravened any judicially conceived notion of public

policy.” Thibodeau, 260 Conn. at 699.

       Courts have allowed plaintiffs to state claims of common law wrongful discharge for

violation of public policy where plaintiffs point to explicit statutory language giving rise to the

public policy at issue. See, e.g., Frank v. CCARC, Inc., No. HHDCV166066639, 2016 WL

8135425, at *3 (Conn. Super. Ct. Dec. 27, 2016) (permitting a plaintiff to state a wrongful

discharge claim in violation of public policy where state statutes had clearly stated a policy in

favor of employees like the plaintiff reporting abusive conduct against a disabled individual and

the state supreme court had recognized “a clear, well-defined and dominant state public policy in

favor of the care and protection of persons with [intellectual disability]” (quoting State v. New

England Health Care Emps. Union, Dist. 1199, AFL-CIO, 271 Conn. 127, 137 (2004) (basing its

conclusion on an analysis of the legislative and regulatory scheme))); Faulkner v. United Techs.

Corp., Sikorsky Aircraft Div., 240 Conn. 576, 586, 693 A.2d 293, 297 (1997) (allowing a

plaintiff to make a claim of wrongful discharge in violation of public policy that was expressed

in a federal fraud statute); Parsons v. United Techs. Corp., Sikorsky Aircraft Div., 243 Conn. 66,

77-80 (1997) (permitting a claim of a public policy violation where the plaintiff pointed to

several state statutes explicitly requiring employers to maintain a reasonably safe workplace for

its employees); Antinerella v. Rioux, 229 Conn. 479, 493 (1994) (holding that a plaintiff stated a

claim of wrongful discharge because his claims “genuinely involve[d] the mandates of public



                                                   8
policy derived directly from state statutes”), overruled on other grounds by Miller v. Egan, 265

Conn. 301 (2003).

       By contrast, courts have rejected claims of wrongful discharge where there was “no

statutorily based expression of public policy sufficient to warrant an exception to the at-will

employment doctrine.” Thibodeau, 260 Conn. at 701; see also Geysen v. Securitas Sec. Servs.

USA, Inc., 322 Conn. 385, 408 (2016) (“We repeatedly have underscored our adherence to the

principle that the public policy exception to the general rule allowing unfettered termination of

an at-will employment relationship is a narrow one. . . . Consequently, we have rejected claims

of wrongful discharge that have not been predicated upon an employer’s violation of an

important and clearly articulated public policy.” (quoting Thibodeau, 260 Conn. at 701)).

       Ms. Alterio argues that her termination was “a result of the legitimate, scrupulous and

professional efforts of the [P]laintiff in attempting to properly maintain health care records,

properly appoint a Home Health Aide Supervisor, maintain a separation between clinical, and

non-clinical staff in communicating with a patient’s physician when developing a patient’s

healthcare plan, and honor the provisions of the Connecticut Patient Bill of Rights.” Am. Compl.

¶ 145. In her view, her “termination violated the public policy of the United States, and State of

Connecticut.” id. ¶ 147.

       Almost Family argues that there is no basis to depart from Connecticut’s at-will

employment doctrine. In its view, Ms. Alterio has failed to allege that her termination violated a

sufficiently important public policy and additionally, because Ms. Alterio has alternative (and

unexhausted) remedies for challenging her termination. Def.’s Reply at 4-6.

       The Court agrees.




                                                  9
       The Court dismissed Ms. Alterio’s original public policy claim because Ms. Alterio had

identified only one specific statute—the federal American Recovery and Reinvestment Act of

2009—and she failed to state how that statute implicated public policy relating to patients’ rights

which she claimed justified an exception to at-will employment. Order on First Mot. to Dismiss

at 8. The Court stated that, “[a]bsent such specificity,” it could not “rule out the possibility that a

statutory remedy exists, determine whether such a remedy would preclude Ms. Alterio from

pursuing this case, or conclude that a public policy exception is warranted.” Id. at 10.

       In her Amended Complaint, Ms. Alterio repeats her reasons for relying on the American

Recovery and Reinvestment Act of 2009. As she did in her original complaint, she states that:

               In enacting [the American Recovery and Reinvestment Act of
               2009], the United States Congress determined that implementing a
               nationwide system of electronic health records would “reduce[]
               health care costs resulting from inefficiency, medical errors,
               inappropriate care, duplicative care, and incomplete information”
               and “provide[] appropriate information to help guide medical
               decisions at the time and place of care.”

Am. Compl. ¶ 21. She now argues in her Amended Complaint that “[i]mprovement of public

health and safety is the primary reason behind the Congressional mandate requiring medical

providers to implement electronic health record systems.” Id. ¶ 23. To support this argument, she

cites to a website for the Agency for Healthcare Research and Quality, a division of the U.S.

Department of Health and Human Services (DHHS), id. ¶ 22, a website for the Office of the

National Coordinator for Health Information Technology, id. ¶ 24, and an article published in the

New England Journal of Medicine in 2012, id. ¶ 23.

       Ms. Alterio also adds citations to multiple federal and state regulations, agency guidance,

and policy statements posted online by federal and state agencies charged with regulating health

care to support her claim that her termination violated public policy. Am. Compl. ¶¶ 22-24, 29-



                                                  10
30, 37, 52-60, 127-141. She argues that these agency statements “form a comprehensive system

of regulations which embodies the public policy of the United States and State of Connecticut to

improve healthcare and to protect the safety of patients.” Pl.’s Mem. at 14. She argues further

that “the policy of patient care and safety is firmly embodied in explicit state and federal

regulations” cited in her amended complaint. Id. at 15.

         Ms. Alterio also cites to the mission statement of the Connecticut Department of Public

Health

                to protect and improve the health and safety of the people of
                Connecticut by: Assuring the conditions in which people can be
                healthy; preventing disease, injury, and disability; and promoting
                the equal enjoyment of the highest attainable standard of health,
                which is a human right and a priority of the state.

Am. Compl. ¶ 132 (citing Conn. Dep’t of Pub. Health, Mission Statement,

https://portal.ct.gov/DPH/communications/About-Us/About-Us (last visited Nov. 19, 2019)). She

also alleges that the mission statement of the U.S. Department of Health and Human Services

(DHHS) is “to make healthcare affordable, high quality, and accessible for the people it serves,”

id. ¶ 141, based on a quote from DHHS’s most recent strategic plan, U.S. Dep’t of Health &

Hum. Servs., Strategic Plan FY 2018-2022, Strategic Goal 1: Reform, Strengthen, and

Modernize the Nation’s Healthcare System, https://www.hhs.gov/about/strategic-plan/strategic-

goal-1/index.html (last updated Feb. 28, 2018) (“To improve the health of our Nation, the

Department is working with its public and private partners to make healthcare affordable, high

quality, and accessible for the people it serves.”). Ms. Alterio alleges further that DHHS

“explains that ‘[e]lectronic health records (EHRs) are essential to improving patient safety,’”

though she does not cite any DHHS source for that statement. Id. ¶ 134.




                                                 11
       Ms. Alterio, however, does not point to any statutory expression of public policy, aside

from the American Recovery and Reinvestment Act of 2009, to justify a departure from

Connecticut’s at-will employment doctrine. Am. Compl. ¶ 18-21. Her references to medical

journal articles, id. ¶ 23, 140, federal agency guidance, id. ¶ 30, statements on federal agency

websites, id. ¶ 22, 24, 141, and regulations promulgated by the Connecticut State Department of

Public Health, id. ¶ 29, 37, 52, 59-60, 129-130, do not establish an important legislatively or

judicially expressed public policy. See Thibodeau, 260 Conn. at 699 (“In evaluating claims [of

wrongful discharge in violation of public policy], we look to see whether the plaintiff has alleged

that his discharge violated any explicit statutory or constitutional provision . . . or whether he

alleged that his dismissal contravened any judicially conceived notion of public policy.” (internal

citations and alterations omitted)).

       In Ms. Alterio’s specific allegations, none of the cited sources of regulation or policy

constitute an expression of legislative or judicial intent, which could warrant a public policy

exception to at-will employment as to any of her allegations. Essentially, Ms. Alterio claims to

have been fired because she tried to alert Almost Family to her concerns about three issues:

alleged recordkeeping deficiencies, including with electronic record requirements; personnel

requirements; and regulations regarding communications with patients.

       First, Ms. Alterio alleges having reported recordkeeping deficiencies at two facilities to

Mr. Piepenbring, including failure to transition patients’ and employees’ files to electronic

format. Am. Compl. ¶ 28-34. These recordkeeping deficiencies allegedly violated a Connecticut

regulation setting out personnel policy requirements for Connecticut agencies, Conn. Agencies

Regs. § 19-13-D71, and federal agency guidance setting out standards for personnel records as a

condition for federal Medicare recipients, Ctrs. for Medicaid and Medicare Servs., State



                                                  12
Operations Manual App’x B, Guidance to Surveyors: Home Health Agencies, § 484.14(e) (rev.

Aug. 12, 2015), (“CMS Home Health Agency Guidance”), available at

https://www.cms.gov/Medicare/Provider-Enrollment-and-

Certification/GuidanceforLawsAndRegulations/HHAs.

       But under Connecticut law, a plaintiff must point to an “explicit statutory or

constitutional provision” or a “judicially conceived notion of public policy” in order to establish

a public policy important enough to warrant an exception to at-will employment. Thibodeau, 260

Conn. at 699. Statements issued by a federal agency therefore are not sufficient to establish a

public policy exception. Even if these statements were drawn from a statutory, constitutional, or

judicial source, it is not clear that standards regulating personnel express a purported public

policy of protecting patient care and safety. See Geysen, 322 Conn. at 408–09 (“In declining to

recognize an important public policy . . . we are mindful that we should not ignore the statement

of public policy that is represented by a relevant statute. . . . Nor should we impute a statement of

public policy beyond that which is represented. To do so would subject the employer who

maintains compliance with express statutory obligations to unwarranted litigation for failure to

comply with a heretofore unrecognized public policy mandate.” (quoting Daley v. Aetna Life &

Cas. Co., 249 Conn. 766, 804 (1999) (internal alterations omitted)).

       Second, Ms. Alterio allegedly told supervisors that Almost Family needed to appoint a

new Home Health Supervisor in order to comply with Connecticut Agency Regulation § 19-13-

D68(e)(1). This regulation allegedly requires home health care agencies to “employ one full-time

supervisor of clinical services for each fifteen (15), or less, full-time or full-time equivalent

professional direct service staff,” who would be responsible for “maintaining the quality of

clinical services.” Am. Compl. ¶ 37. But as with federal agency statements, state agency



                                                  13
regulations are not a legislative expression of public policy. See Thibodeau, 260 Conn. at 699

(noting that plaintiffs must point to “explicit statutory or constitutional provision[s]” or

“judicially conceived notion[s] of public policy.”). Even if the statement were derived from a

statutory, constitutional, or judicial source, Ms. Alterio fails to show how this state personnel

regulation or the specific personnel issue she has identified relate to an overarching important

public policy of protecting patient care and safety. See Geysen, 322 Conn. at 408–09 (declining

“impute a statement of public policy beyond that which is represented”).

       Third, Ms. Alterio allegedly reported that another employee—Mr. Baldwin—had violated

several state regulations, a federal regulation, and federal agency guidance, all regulating clinical

communications regarding patient health care. Id. ¶ 51-60 (citing 42 C.F.R. § 484.60(b)(4)

(regulating how a physician’s verbal orders are to be authenticated and documented in a patient’s

clinical record); CMS Home Health Agency Guidance § 484.18(c) (“Verbal orders are only

accepted by personnel authorized to do so by applicable State and Federal laws and regulations,

as well as by the HHA’s internal policies.”); Conn. Agency Regs. § 19-13-D74 (providing that

medications shall only be administered as ordered by a patient’s physician or dentist); Conn.

Agency Regs. § 19-13-D78 (setting forth a Patient’s Bill of Rights, including (a) that patients

have a right to a “description of available services, unit charges and billing mechanisms”)). Once

again, Ms. Alterio cited only administrative regulations and guidance, and she failed to point to

any expressions of legislative intent as to public policy captured in a statutory or constitutional

provision. See Thibodeau, 260 Conn. at 699 (noting that plaintiffs must point to “explicit

statutory or constitutional provision[s]” or “judicially conceived notion[s] of public policy”).

       Ultimately, all of the sources Ms. Alterio now cites in her Amended Complaint as giving

rise to a public policy justifying an exception to at-will employment in Connecticut are



                                                  14
statements from federal and state agencies. Ms. Alterio fails to adequately link the alleged

reasons for her termination, or the regulations that Almost Family allegedly violated, to a

purported public policy of protection patient care and safety, the alleged basis for her wrongful

discharge claim. See Geysen, 322 Conn. at 408–09 (declining “impute a statement of public

policy beyond that which is represented”); Twombley, 550 U.S. at 555 (“[A] plaintiff’s obligation

to provide the ‘grounds’ of his entitle[ment] to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.”) (internal citations

omitted); see also Arista Records LLC, 604 F.3d at 120 (requiring “factual amplification . . . to

render a claim plausible”) (internal citation omitted).

       Because Ms. Alterio’s Amended Complaint fails to provide a viable claim, just as her

original Complaint, the Court need not reach the issue of whether Ms. Alterio failed to exhaust

an alternate remedy.

       In any event, as to a remedy under Section 31-51q, that statute prohibits employers from

“disciplin[ing] or discharg[ing]” an employee based on the employee’s exercise of “rights

guaranteed by the [F]irst [A]mendment to the United States Constitution” or corresponding

provisions of the Connecticut state constitution, “provided such activity does not substantially or

materially interfere with the employee’s bona fide job performance or the working relationship

between the employee and the employer.” Conn. Gen. Stat. § 31-51q.

       The Supreme Court of Connecticut has held that Section 31-51q protects an employee’s

internal whistleblower speech when it is “on a matter of public concern and implicates an

employer’s ‘official dishonesty . . . other serious wrongdoing, or threats to health and safety.’”

Trusz v. UBS Realty Inv’rs, LLC, 319 Conn. 175, 212-215 (2015) (quoting Garcetti v. Ceballos,




                                                 15
547 U.S. 410, 435 (2006) (Souter, J., dissenting)). Section 31-51q extends the same protection to

speech by a private employee as to speech by a public employee. Id. at 179.

       Ms. Alterio argues, citing Dighello v. Thurston Foods, Inc., that Section 31-51q did not

preclude her claim of termination in violation of public policy. 307 F. Supp. 3d 5 (D. Conn.

2018) (finding that a common law wrongful discharge claim could go forward despite the

availability of a claim under Section 31-51q based on the same underlying facts).

       Almost Family argues that Dighello is irrelevant to the extent that Ms. Alterio claims her

discharge was in violation of a public policy of patient care and safety, and that Ms. Alterio’s

wrongful discharge claim is precluded under Dighello to the extent that her claim might be based

on the public policy of free employee speech. Def.’s Suppl. Mem. at 2-4. Almost Family argues

that Dighello held that a common law wrongful discharge claim was not precluded by a Section

31-51q claim “only because the public policy considerations of each were distinct, with the

common law claim relating to ‘a violation of public policy regarding prevention of accidents of

safety,’ and the § 31-51q claim based on preservation of constitutional rights to free speech.” Id.

at 3 (quoting Dighello, 307 F. Supp. at 29-30)). Because Ms. Alterio has failed to establish that

her termination violated a public policy of patient care and safety, Almost Family argues that

Dighello simply does not apply. Id. at 2-5. Additionally, to the extent that Ms. Alterio “appears

to be attempting to assert a claim based on the public policy in favor of free speech, which is

protected by Connecticut General Statutes § 31-51q,” her wrongful termination claim is

precluded. Id. at 5-6.

       The Court agrees.

       In Dighello v. Thurston Foods, Inc., a court in this District observed that “Connecticut’s

Superior Courts have consistently held that a plaintiff may recover under a theory of wrongful



                                                16
discharge, notwithstanding a contemporaneous claim under Conn. Gen. Stat. § 31–51q, where

the basis of the wrongful discharge claim is a public policy for which the plaintiff is without

remedy.” 307 F. Supp. 3d 5, 28 (D. Conn. 2018). “[W]hen the wrongful discharge count is

dissimilar from that of an employee’s constitutionally protected right of free speech, the plaintiff

should be free to explore these two theories of his claim.” Id. at 29 (quoting Mirto v. Laidlaw

Transit, Inc., No. 334231, 1993 WL 137627, at *3 (Conn. Super. Ct. Apr. 20, 1993) (finding that

the plaintiff’s common-law wrongful discharge claim, based on a statutory provision of safe and

adequate transportation for school children was not precluded by the plaintiff’s § 31–51q claim,

which was based on protecting free speech)) (internal quotation marks omitted).

       Because Ms. Alterio has failed to identify a legislatively or judicially expressed public

policy relating to patient care and safety warranting an exception to the at-will employment

doctrine, however, Dighello does not provide a basis for her claims avoiding dismissal.

Moreover, to the extent that Ms. Alterio’s wrongful discharge claim is based on the violation of

the public policy of freedom of speech, her common law wrongful discharge claim is precluded.

Dighello, 307 F. Supp. 3d at 27 (“[I]f [a p]laintiff’s termination solely violated the public policy

embodied in § 31–51q (providing her with a statutory remedy), her common law discharge claim

. . . is precluded.” (citing Burnham, 252 Conn. at 158–59)).

       In any event, Ms. Alterio has repeatedly urged the Court not to view her claim as a

freedom of speech claim, Pl.’s Mem. at 1, or a whistleblower claim, id. at 16 (“the [P]laintiff

never alleged that she was a whistleblower”). As a result, because Ms. Alterio has failed to

establish that she was terminated in violation of an important public policy, Dighello is not

relevant here and this Court need not address whether she may have any other statutory remedy

which could preclude a common law discharge claim.



                                                 17
       Accordingly, Ms. Alterio’s claim of wrongful discharge in violation of public policy will

be dismissed.

       2. First Amendment Claim

       Ms. Alterio states in her objection to the motion to dismiss that, due to “an error in

copying and pasting,” she “mistakenly labeled her first cause of action in her amended complaint

as a ‘Violation of the Plaintiff’s First Amendment Rights Guaranteeing Him Free Speech).’”

Pl.’s Mem. at 1. As a result, she urges the Court not to construe that count as a First Amendment

claim but rather as a wrongful discharge claim. Id. The Court has done so above.

       In any event, Ms. Alterio could not state a claim under the First Amendment against

Almost Family because Almost Family is a private employer, not a government employer, Am.

Compl. ¶¶ 7-9 (“[Almost Family] is a foreign corporation, organized, and existing under the laws

of the State of Delaware”), and is therefore not subject to suit under the First Amendment of the

U.S. Constitution, see Garcetti, 547 U.S. 410 (setting forth the contours of the First

Amendment’s protection of the free speech of government employees).

       To the extent that Ms. Alterio’s claim could be construed as a claim of retaliation for

speech protected by the First Amendment, see York, 286 F.3d at 125 (“On a motion to dismiss

for failure to state a claim, we construe the complaint in the light most favorable to the plaintiff,

accepting the complaint’s allegations as true.”), her claim therefore must be dismissed.

   B. The Implied Covenant of Good Faith and Fair Dealing Claim

       Under Connecticut law, “if the plaintiff’s tort [or contract] claim fails because there was

no public policy violation, an alleged violation of the implied covenant of good faith and fair

dealing similarly fails.” Thibodeau, 260 Conn. at 697 n.7. Indeed, the Court dismissed an implied




                                                  18
covenant of good faith and fair dealing claim from Ms. Alterio’s original Complaint because she

failed to state a plausible public policy violation. Order on First Mot. to Dismiss at 10.

       Almost Family argues that Ms. Alterio’s breach of covenant claim must be dismissed

again because (1) “Connecticut Courts have held that an employer breaches the covenant only

where the employee’s termination violated public policy,” Def.’s Mem. at 12 (citing Magnan v.

Anaconda Indus. Inc., 193 Conn. 558, 572 (1984) (“We see no reason . . . to enlarge the

circumstances under which an at-will employee may successfully challenge his dismissal beyond

the situation where the reason for the discharge involves impropriety . . . derived from some

important violation of public policy”)); and (2) “even where the plaintiff alleges that . . . her

termination violated public policy, the plaintiff may only sue for breach of the covenant of good

faith and fair dealing where he or she would otherwise be without remedy,” Def.’s Mem. at 12

(citing Burnham, 252 Conn. at 159-160 (“The cases which have established a tort or contract

remedy for employees discharged for reasons violative of public policy have relied upon the fact

that in the context of their case the employee was otherwise without remedy and that permitting

the discharge to go unredressed would leave a valuable social policy to go unvindicated”)).

       The Court agrees.

       Ms. Alterio merely repeats her earlier claim that Almost Family violated an implied

covenant of good faith and fair dealing. Compare Am. Compl. ¶ 241-248 with Compl. ¶ 55-63.

Because, as discussed above, the Court again dismisses her public policy violation claim, the

Court must again dismiss her implied covenant of good faith and fair dealing claim. See

Thibodeau, 260 Conn. at 697 n.7.

       Accordingly, the Court will dismiss Ms. Alterio’s breach of the implied covenant of good

faith and fair dealing claim.



                                                  19
      C. Further Leave to Amend

         In its Order dismissing Ms. Alterio’s original Complaint, the Court noted that “it is not

clear whether the deficiencies raised in th[e] Complaint can be addressed” and granted Ms.

Alterio leave to file an Amended Complaint “to remedy the deficiencies addressed in [the

Court’s] Ruling and Order. Order on First Mot. to Dismiss at 11. Her Amended Complaint has

not remedied those deficiencies.

         Justice does not require granting Ms. Alterio a third opportunity to plead the same case.

Dismissal of Ms. Alterio’s claims with prejudice thus is appropriate. See Brown v. Coach Stores,

Inc., 163 F.3d 706, 712 n.4 (2d Cir. 1998) (denying leave to re-plead because “the district court

already gave [plaintiff] an opportunity to file an amended complaint designed to cure the very

defect that remains.”); UCF I Tr. 1 v. Berkowitz, Trager & Trager, LLC, No. 3:17-cv-1325

(VAB), 2019 WL 1430105, at *8 (D. Conn. Mar. 29, 2019) (dismissing an amended complaint

with prejudice because the plaintiffs had an an opportunity to remedy factual deficiences in their

complaint and failed to do so).

IV.      CONCLUSION

         For the foregoing reasons, Defendants’ motion to dismiss is GRANTED with prejudice.

         The Clerk of the Court is respectfully directed to close this case.

         SO ORDERED at Bridgeport, Connecticut, this 20th of December, 2019.

                                                       /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE




                                                  20
